Citation Nr: 1726610	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughters


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran was a member of the U.S. Army Reserves, with her initial period of active duty for training (ACDUTRA) from September 1982 to May 1983, and, pertinent here, another period of ACDUTRA from August 12, 1989 to August 26, 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was diagnosed with paranoid schizophrenia during annual active duty training in August 1989.

2. The Veteran's current diagnosis of paranoid schizophrenia is etiologically-related to her in-service diagnosis. 


CONCLUSION OF LAW

The criteria for service connection for paranoid schizophrenia have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her current diagnosis of paranoid schizophrenia is related to her August 1989 diagnosis, and that she was on active duty for training at the time she was first diagnosed.  

First, the Board finds that the Veteran was on active duty for training status at the time she was diagnosed with paranoid schizophrenia.  June 1989 U.S. Army Reserve orders are associated with the claims file and show that the Veteran's unit was ordered to attend annual training at Fort Drum, New York from August 12, 1989 to August 26, 1989.  The orders also noted that upon completion of annual training, the Veteran would return to her home station and "revert to inactive status." 

Later service records show that she was engaged in annual active training at Fort Drum when, on approximately the seventh day of training, she became acutely paranoid during a simulated casualty exercise.  She was immediately referred for medical evaluation at Fort Drum, admitted to a psychiatric ward on August 20, 1989, and diagnosed with schizophrenia, paranoid type.  One week later, she was transferred to Walter Reed Army Medical Center for continued treatment.  An October 13, 1989 inpatient treatment record from Walter Reed indicates that the Veteran was diagnosed with "psychotic disorder not otherwise specified" and the line of duty determination stated "yes." 

The RO denied this claim finding the Veteran was on "weekend" inactive duty.  That is clearly contradicted not only by the orders discussed above, but by the various line of duty reports, all of which indicated either that she was on active duty or ACDUTRA at the time the condition was diagnosed. 

In consideration of this evidence, and the lack of evidence that the Veteran's schizophrenia preexisted this period, the Board finds that the Veteran was performing active duty training at the time she was first diagnosed with and treated for paranoid schizophrenia.

Second, the Board finds that the Veteran's in-service diagnosis is related to her current diagnosis.   Her service records show that, on October 20, 1989, the Medical Board diagnosed the Veteran with psychotic disorder not otherwise specified and determined that the Veteran was unfit for further military duty.

Following separation from the Reserves, the Veteran testified that she was hospitalized for mental health issues through the 1990s but was unable to obtain her records.  Private medical records that are available show treatment for schizophrenia, undifferentiated type, chronic, with acute exacerbation, beginning in October 2003.   

In August 2013, the Veteran was afforded a VA psychiatric examination.  The examiner diagnosed her with schizophrenia, chronic, paranoid type and concluded that her diagnosis was "at least as likely as not caused by or a result of the diagnosis of paranoid schizophrenia found in service."  She relied on the Veteran's claims file and stated that it "indicate[s] that she has maintained a chronic illness pattern since [service] with periods of stabilization and also periods of decompensation." 

In light of the evidence above, Board finds that the Veteran's current diagnosis of paranoid schizophrenia is etiologically-related to her August 1989 diagnosis, which was rendered while the Veteran was on active duty training status.  Accordingly, the Board finds that service connection is warranted for the Veteran's paranoid schizophrenia. 


ORDER

Service connection for paranoid schizophrenia is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


